                            Case 2:20-cv-01607-APG-DJA Document 16 Filed 12/28/20 Page 1 of 2


                        1   SAO
                            JAMES P. C. SILVESTRI, ESQ.
                        2   Nevada Bar No. 3603
                            PYATT SILVESTRI
                        3   701 Bridger Ave., Suite 600
                            Las Vegas, NV 89101
                        4   Tel: (702) 383-6000
                            Fax: (702) 477-0088
                        5   jsilvestri@pyattsilbvestri.com
                            Attorneys for Defendant,
                        6   ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

                        7

                        8                               UNITED STATES DISTRICT COURT
                                                             DISTRICT OF NEVADA
                        9
                            ENRIQUE VELAZQUEZ,
                       10                                                          CASE NO.: 2:20-cv-01607-APG-DJA
                                           Plaintiff,
                       11
                            vs.
                       12
                            ALLSTATE FIRE AND CASUALTY
                       13   INSURANCE COMPANY,

                       14                  Defendant.

                       15
                                         STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
                       16                          PURSUANT TO FRCP 41(a)(1)(11)

                       17          IT IS HEREBY STIPULATED AND AGREED by Plaintiff, BRENDA THOMPSON,
                       18   and Defendant, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY (erroneously
                       19   named as ALLSTATE INSURANCE COMPANY), by an through their respective counsel, and
                       20   the parties hereby notify the Court, that the above-captioned matter has settled and this matter
                       21   should be dismissed in its entirety with prejudice, including all claims that were or could have
                       22   been asserted herein, with prejudice. Each party to bear its own attorneys' fees and costs.
                       23   ///
                       24   ///
                       25   ///
                       26   ///
                       27   ///
                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                      1
     (702) 383-6000
Case 2:20-cv-01607-APG-DJA Document 16 Filed 12/28/20 Page 2 of 2




              24



/s/ James P. C. Silvestri




                (PROPOSED) ORDER FOR DISMISSAL WITH PREJUDICE

       Pursuant to the foregoing Stipulation, it is hereby

       ORDERED, ADJUDGED AND DECREED that the above-referenced matter be, and the

same hereby is, dismissed with prejudice, each party to bear its own fees and costs.

       There is no trial scheduled in this matter.

       DATED this 28th        December
                  ____day of ________________,    20
                                               20___.



                                      U. S. DISTRICT JUDGE

Submitted by:

PYATT SILVESTRI


/s/ James P. C. Silvestri
JAMES P. C. SILVESTRI, ESQ.
Nevada Bar No. 3603
701 Bridger Ave., Suite 600
LAs Vegas, NV 89101
Attorneys for ALLSTATE FIRE AND
CASUALTY INSURANCE COMPANY
